DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of parent application 15/969501, now claims 1 and 10 of U.S. Patent No. 11,254,270. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of claims 1 and 10 of U.S. Patent No. 11,254,270 are included within the metes and bounds of claims 1, 11 and 17 of the present application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10-11, 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20140093133 A1) herein Frank, in view of Lortz et al. (US 20140200737 A1) herein Lortz, and in the alternative, further in view of Ricci (US 20170247000 A1).
In regards to Claim 1, Frank discloses the following: 
1. A system for configuring components of a vehicle, (see at least [0166]) comprising:
an image sensor; (see at least [0053]-[0059] “Infrared sensors 132”, “infrared sensor assembly 128” and Fig. 12, item 1203)
a vehicle component having a first configuration; (at least [0023] “adjustable component”, inherent. See also )
a non-transitory memory storing a set of computer-executable instructions; (at least Fig. 1, item 196) and a processor (at least Fig. 1, item 195) configured to execute the computer-executable instructions to cause the processor to:
capture image data with the image sensor, the image data comprising a plurality of image frames depicting an interior of the vehicle, (at least [0056] “Image frames (e.g., thermal images) captured by infrared sensors 132 may be provided . . . to processing module 160, processor 195, and/or any other appropriate components to perform various processing techniques described herein.”, see also Fig. 13A, 13B and [0178] “infrared imaging modules 1202A-1202B, may be disposed at appropriate locations in passenger compartment 1330A so that occupants in each row of seats may be within an FOV of at least one of infrared imaging modules 1202A-1202B”)
determine, from the plurality of image frames, a particular image frame that depicts an individual located within the vehicle, (see at least Fig. 13A, 13B and [0178] “infrared imaging modules 1202A-1202B, may be disposed at appropriate locations in passenger compartment 1330A so that occupants in each row of seats may be within an FOV of at least one of infrared imaging modules 1202A-1202B”)
determine, based on a position of the individual, as illustrated in the particular image frame, a second configuration of the vehicle component different from the first configuration, (see at least Fig 14, item 1410 and [0191] “positions of the one or more occupants may be determined” and [0166] “processor 1204 may generate appropriate control signals for motorized seat, steering column, and pedal adjusters, so as to adjust the fore-and-aft position, height, and/or angle of the seat (e.g., seat 1234), steering column, and/or pedals based on the determined size and/or position of an occupant.” that inherently includes and/or clearly suggests a differential determination between current settings of the [named components] and the optimum settings which are based on the determined side and/or position of an occupant.)
determine, based on a difference between the first configuration and the second configuration, that an adjustment to the first configuration is needed, based on determining that the adjustment is needed, generate a configuration adjustment command based on the difference and a preference of the individual, (at least [0166] “processor 1204 may generate appropriate control signals for motorized seat, steering column, and pedal adjusters, so as to adjust the fore-and-aft position, height, and/or angle of the seat (e.g., seat 1234), steering column, and/or pedals based on the determined size and/or position of an occupant) and
Frank discloses detection of an adjustment requirement, and generating an adjustment command based on the difference. Frank does not specifically disclose adjustment based on the preference of the individual. However, adjustment of vehicle components based on preferences of recognized individuals using image sensors is known in the art at least as taught by Lortz. (see at least Abstract, [0012] “automatic adjustment of vehicle cabin and/or control components based on personal preferences of the identified registered user”, [0018] “face recognition module 26 is configured to receive one or more digital images captured by the at least one camera 20”.) 
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Lortz into the invention of Frank, with the motivation of include[ing] a "memory" system to accommodate the vehicle settings of more than one driver, allowing each driver to store a set of preferred settings of various vehicle components as a driver profile [so that] the vehicle retrieves the set of preferred settings and adjusts various vehicle components according to the stored profile settings. (Lortz, [0004])
In the alternative, this is also known in the art as taught by Ricci. Ricci teaches an image based occupant identification system with a processor configured to identify an individual (at least [0307] and [0383]), and access a set of preferences associated with the individual (at least [0309]). Furthermore, the preferences are used to modify settings of an environment (at least Fig. 25, item 2520 and [0424]). If the individual changes settings of the environment after they have been automatically set, the system detects the change and modifies the stored user preferences and sets the vehicle environment settings using the modified user preferences (at least Fig. 25, items 2524, 2528, 2532 and [0425]-[0426]). This is done in order to refine the user preferences, and the refining is done in the same manner within the vehicle ([0425]-[0426]). 
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to modify the executable instructions of Frank with the teachings of Ricci with the motivation of refining the user preferences (Ricci, par 425-426), increasing the comfort of vehicle occupants.
Frank discloses the following:
cause the vehicle component to execute the configuration adjustment command, wherein execution of the configuration adjustment command results in the adjustment to the first configuration. (see at least [0166])
In regards to Claim 2, Frank is silent, but Lortz suggests the following: 
2. The system of claim 1, wherein the processor is further configured to:
generate a driving report corresponding to a trip during which the vehicle component was utilized with the adjustment to the first configuration, the driving report characterizing the preference of the individual. (see at least [0039] “during operation of the vehicle, other data related to personal preferences of the registered user (e.g. radio settings, climate control settings, driving pattern, etc.) may be captured by associated sensors, wherein the user profile 34 associated with the registered user may be automatically updated with such data.”) 
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Lortz into the invention of Frank, with the motivation of include[ing] a "memory" system to accommodate the vehicle settings of more than one driver, allowing each driver to store a set of preferred settings of various vehicle components as a driver profile [so that] the vehicle retrieves the set of preferred settings and adjusts various vehicle components according to the stored profile settings, (Lortz, [0004]) and/or with the motivation of improv[ing] vehicle and driver interaction. (Lortz, [0039])
In regards to Claim 10, Frank discloses the following: 
10. The system of claim 1, wherein the vehicle component is a seat, and the adjustment to the first configuration includes adjusting a position of the seat. (see at least [0166])
For clarity, it should be noted that Lortz also teaches this at [0003], [0017] “seat positions”. See above for obviousness to combine statements.
In regards to Claim 11: Claim 11 is the method performed by the combination of claims 1 and 2 above, and therefore claim 11 is rejected per claims 1 and 2, above. 
In regards to claim 13, Frank discloses the following:
13. The method of claim 11, wherein determining, based on a position of the individual, as illustrated in a particular image frame, a second configuration of the vehicle component different from the current configuration further comprises:
determining, based on the position of the individual located within the vehicle, a head position of the individual. (see at least [0192] “The approximate locations of the head, the face, and/or the hands of the detected occupants may be further localized.”)
In regards to claim 14, Frank suggests the following:
14. The method of claim 13, wherein determining, based on a position of the individual, as illustrated in a particular image frame, a second configuration of the vehicle component different from the first configuration further comprises:
determining, based on the head position of the individual, the second configuration of the vehicle component. (see at least [0192] “The approximate locations of the head, the face, and/or the hands of the detected occupants may be further localized.”, as modified by previous citations to Frank, outlined above.)
In regards to claim 15, Frank suggests the following:
15. The method of claim 11, wherein the vehicle component includes at least one of a dashboard including a user interface, an airbag, or a seat, and causing the vehicle component to implement the adjustment to the current configuration includes at least one of: adjusting an angle of the dashboard, adjusting a deployment angle for the airbag, or adjusting a position of the seat. (see at least [0166])
For clarity, it should be noted that Lortz also teaches this at [0003], [0017] “seat positions”. See above for obviousness to combine statements.
In regards to claim 17-18: Claims 17-18 are the non-transitory computer-readable memory storing instructions of the systems of claims 1-2, and are therefore rejected per claims 1-2, above. 
In regards to claim 19: Claim 19 is the non-transitory computer-readable memory storing instructions performing the method of claim 15, and is therefore rejected per claim 15, above.
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Lortz and/or Ricci, in further view of Berkey et al. (US 20190239757 A1) herein Berkey.
In regards to Claim 3, Frank is silent, but Berkey teaches the following: 
3. The system of claim 2, wherein the driving report further comprises at least one of:
a summary of operating conditions of the vehicle during the trip, (see at least Fig. 6, steps 614 and 616) tracked statistics associated with the operating conditions; (optional) or comparisons of driving histories associated with the individual. (optional)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Berkey into the invention of Frank, with the motivation of increasing passenger comfort through personalizing the passenger experience. (Berkey, [0002]-[0004])
In regards to Claim 4, Frank is silent, but Berkey teaches the following: 
4. The system of claim 3, wherein the processor is further configured to perform at least one of: updating a driving pattern associated with the individual, (optional) or synchronizing the driving report with data stored in a computing device. (see at least Fig. 6, steps 614 and 616)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Berkey into the invention of Frank, with the motivation of increasing passenger comfort through personalizing the passenger experience. (Berkey, [0002]-[0004])
In regards to Claim 12, Frank is silent, but Berkey teaches the following: 
12. The method of claim 11, further comprising: synchronizing the driving report with data stored in a computing device. (see at least Fig. 6, steps 614 and 616)
Before the effective filing date of the claimed invention, it would have been obvious for a person having ordinary skill in the art to have incorporated the teachings of Berkey into the invention of Frank, with the motivation of increasing passenger comfort through personalizing the passenger experience. (Berkey, [0002]-[0004])
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Lortz and/or Ricci, in further view of Breed et al. (US 20020116106 A1) herein Breed.
In regards to claim 5, Frank does not explicitly disclose the following, which is taught by Breed:
5. The system of claim 1, wherein the processor is further configured to:
determine, using a machine learning algorithm and based on the particular image frame, that the individual located within the vehicle is an authorized individual. (at least [0231] “images of the passenger compartment 500 are received at 502 and data derived therefrom at 504” and “pattern recognition algorithm, e.g., a neural network, is trained in a training phase 506 to recognize authorized individuals”, see also [0021]-[0022] that describes a plurality of machine learning algorithms)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Breed into the invention of Frank with the motivation of vehicle theft prevention. (Breed, at least [0231])
In regards to claim 6, Frank does not explicitly disclose the following, which is taught by Breed:
6. The system of claim 5, wherein determining that the individual located within the vehicle is an authorized individual further comprises:
accessing, from a database, images associated with a set of authorized individuals, (at least [0231] “images of the passenger compartment 500 are received at 502 and data derived therefrom at 504” and “pattern recognition algorithm, e.g., a neural network, is trained in a training phase 506 to recognize authorized individuals”, see also [0021]-[0022] that describes a plurality of machine learning algorithms) and
determining, by using the images associated with the set of authorized individuals and the particular image frame as inputs to the machine learning algorithm, that the individual located within the vehicle is the authorized individual, including:
determining similarities between a face of the individual located within the vehicle and the faces of the set of authorized individuals, (at least [0231] “pattern recognition”) and
in response to one of the similarities satisfying a threshold, determining that the individual located within the vehicle is the authorized individual. (at least [0231] “when the pattern recognition algorithm provides an indication that the person is an individual authorized to operate the vehicle and prevents operation of the vehicle when the pattern recognition algorithm does not provide an indication that the person is an individual authorized to operate the vehicle”, inherent that there is a threshold to which an authorized person vs. unauthorized person is distinguished.)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Breed into the invention of Frank with the motivation of vehicle theft prevention. (Breed, at least [0231])
In regards to claim 7, Frank does not explicitly disclose the following, which is taught by Breed:
7. The system of claim 6, wherein each face of the set of authorized individuals is encoded into a vector to represent a feature associated with each face, and the processor is further configured to: determine the similarity between an encoding of the face of the individual located within the vehicle and encodings of the faces of the set of authorized individuals; and (see at least [0141]-[0142] “features”)
in response to the similarity satisfying the threshold, determine that the individual located within the vehicle is the authorized individual. (at least [0231] “when the pattern recognition algorithm provides an indication that the person is an individual authorized to operate the vehicle and prevents operation of the vehicle when the pattern recognition algorithm does not provide an indication that the person is an individual authorized to operate the vehicle”, inherent that there is a threshold to which an authorized person vs. unauthorized person is distinguished.)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Breed into the invention of Frank with the motivation of vehicle theft prevention. (Breed, at least [0231])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Lortz and/or Ricci, in further view of Kim (US 20170327069 A1).
In regards to claim 9, Frank does not explicitly disclose the following, which is taught by Kim:
9. The system of claim 1, wherein the vehicle component is an airbag, and the adjustment to the first configuration includes adjusting a deployment angle for the airbag. (see at least [0041] and [0053] “The airbag driver 160 may be configured to operate the airbag at the unfolding angle, the unfolding pressure, and the unfolding speed determined under the operation of the controller 150.”)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Kim into the invention of Frank with the motivation of unfolding the airbag while taking regard of whether the passenger wears glasses or other protective wear. (Kim, [0004])
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frank in view of Lortz and/or Ricci, in further view of Cho et al. (US 20170041816 A1) herein Cho. 
In regards to claim 16, Frank does not explicitly disclose the following, which is taught by Cho:
16. The method of claim 11, further comprising: generating a notification indicating the adjustment of the current configuration of the vehicle component; and causing a user interface to present the notification. (see at least [0336] “when an age of a passenger at the preset seat is equal to lower than a preset age and a current state of the car corresponds to a preset example, the controller outputs, at the output unit, a danger warning.”)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Cho into the invention of Frank with the motivation of preventing a child from acting dangerously. (Cho, [0199])
In regards to claim 20, Frank is silent but Cho teaches the following:
20. The non-transitory computer-readable memory of claim 17, wherein the instructions further cause the one or more processors to: analyze, using an image analysis technique, the plurality of image frames to estimate an age of the individual; (see at least claim 10 “the controller determines an age of a passenger in the preset seat based on the received sensing data”) and determine, based on the position of the individual located within the vehicle and the age of the individual, the desired configuration of the vehicle component. (see at least [0336] “when an age of a passenger at the preset seat is equal to lower than a preset age and a current state of the car corresponds to a preset example, the controller outputs, at the output unit, a danger warning.”)
At the time of filing, it would have been obvious to one of ordinary skill to include the teachings of Cho into the invention of Frank with the motivation of preventing a child from acting dangerously. (Cho, [0199])
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Hideshiro (US 8009029 B2) that teaches an adjustable vehicle display angle (Fig. 3, items 41, 42) attached to a dashboard wherein the angle is adjusted relative to the dashboard based on a driver’s head position (see at least claim 1), applicable to claim 8.  

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The closest prior art is believed to be Hideshiro. While Hideshiro teaches an adjustable vehicle display attached to a dashboard wherein the angle is adjusted relative to the dashboard based on a driver’s head position, Hideshiro does not teach or suggest adjustment of the dashboard itself. Therefore claim 8 is considered allowable over Hideshiro.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
December 16, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669